Citation Nr: 0801026	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In February 2005, the veteran presented testimony at a 
personal hearing conducted at the St. Paul RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.

In a May 2005 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for right ear hearing loss.  After 
reopening the claim, the Board remanded that issue for 
further development.  Additionally, the Board remanded the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for left ear hearing 
loss for further development.  The issues have since returned 
to the Board for further consideration.  

Further, the record revealed that the veteran filed a claim 
for service connection for bilateral leg pain secondary to 
his service-connected back disability.  The Board refers this 
claim to the RO for any necessary development.  

The Board has determined that the development requested in 
the May 2005 Board remand has been satisfactorily completed 
for the issue of entitlement to service connection for right 
ear hearing loss.  However, the Board finds that the 
development requested for the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for entitlement to service connection for left ear 
hearing loss has not been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Right ear hearing loss has not been shown to be casually 
or etiologically related to the veteran's period of service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional SSOC was provided to the veteran in December 
2005.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for right ear 
hearing loss, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for right 
ear hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in November 2001 and December 2005 and testified 
at a hearing conducted in February 2005.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.




LAW AND ANALYSIS

1.  Right ear hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
ear hearing loss.  Although the veteran currently has right 
ear hearing loss, there must be persuasive competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  After careful 
consideration, the Board concludes that there is no such 
evidence, and consequently, the veteran is not entitled to 
service connection for right ear hearing loss. 

The veteran contended most recently during his February 2005 
hearing that his right ear hearing loss is the result of 
noise exposure during service.  Specifically, the veteran 
testified that he was exposed to noise while working as a 
plumber on the flight line and in the powerhouse and while 
firing weapons.  He added that he did not wear ear protection 
until the end of his service.  Further, the veteran claimed 
that he was not exposed to loud noises post service although 
he did work on construction sites.  

The veteran's May 1958 enlistment examination indicated that 
the veteran's ears were normal.  His right ear whispered 
voice score was noted to be 15/15.  An audiological 
evaluation was performed in April 1962.  A review of that 
report reflected that the veteran had worked in a power plant 
for the previous three years.  He indicated the he seldom or 
never wore ear protection.  The veteran related that he had 
previous noise exposure from basic training, hunting, and 
target practice.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

In January 1964, the veteran was seen in sick call on several 
occasions for complaints of aching in both ears.  He was 
diagnosed as having acute pharyngitis.  However, the 
veteran's May 1966 separation examination found the veteran's 
ears to be normal.  Although the veteran complained that 
"everybody had to shout at him" at the time of his 
separation examination, the examiner indicated that there was 
no evidence of hearing loss upon examination.  In fact, his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
15 (25)
10 (15)

(Again, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.) 

The first post-service notation of any medical finding 
pertaining to the veteran's right ear hearing loss was found 
in private medical records dated from 1985 to 1996.  On an 
undated health evaluation and personal lifestyle 
questionnaire, the veteran indicated that he had loss of 
hearing and pain in his ears.  

Thereafter, in August 1996 the veteran underwent a VA 
audiological examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
45
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran was found to have very 
mild high frequency sensorineural hearing loss in the right 
ear with normal speech.  The examiner opined that there was 
no incidence or conditions while in service to relate to the 
present hearing loss.  

A June 2000 private audiological evaluation from D.H.C. found 
moderate sensorineural hearing loss with speech 
discrimination score of 84 percent in the right ear.  The 
veteran reported noise exposure but it was not noted when the 
noise exposure occurred.  Additionally, an audiogram was 
performed, yet there was no interpretation of the audiometric 
readings contained on the graphs.  Moreover, the report did 
not indicate what sort of speech audiometry testing was done.  
For VA purposes, the Maryland CNC Test must be used, as noted 
above.  38 C.F.R. § 3.385.  The Board also notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
As such, the June 2000 speech discrimination score and 
audiological scores cannot be used.

In November 2001, the veteran underwent a VA ENT examination.  
The examiner, M.R., M.D., did not indicate whether the 
veteran's claims file had been reviewed.  M.R. stated that 
the veteran worked in the engine room on ships while in the 
Navy and had significant noise exposure.  The veteran 
reported a long slowly progressive worsening of his hearing.  
He added that he worked in construction after his military 
service and was exposed to noise there as well.  The veteran 
had moderate sensorineural hearing loss at higher frequencies 
and a word recognition score of 90 in his right ear.  M.R. 
opined that given the veteran's history of significant noise 
exposure while on active duty, his right ear hearing loss 
could be explained and was at least as likely as not 
exacerbated by his noise exposure while in service.  

However, the veteran then underwent another VA audiological 
evaluation in November 2001 with the benefit of the claims 
file.  The veteran complained of noise exposure in service 
during basic training and in the engine room.  He also 
reported post service noise exposure while working 
construction, hunting, and operating a chainsaw.  The veteran 
was again found to have moderate sensorineural hearing loss 
and a speech recognition score of 90 in his right ear.  The 
examiner, T.N.D., Ph.D., opined that given the normal 
audiometrics at discharge, the veteran's current hearing loss 
was not likely related to his military service.  

Thereafter, M.R. was asked to review the examination report 
of November 2001 and comment on his previous opinion of 
whether the veteran's hearing loss was due to noise exposure 
after noting that the veteran was not in the Navy but was 
instead in the Air Force and worked as a plumber.  In January 
2002, an examiner opined that he did not think that he could 
with certainty (or any degree of confidence) claim that the 
noise exposure occurred during active duty in the Navy 
working in the engine room or in the Air Force working as a 
plumber.  However, it does not appear that M.R. wrote the 
January 2002 opinion.  Further, it is unclear whether a VA 
physician, audiologist, or other medical personnel wrote the 
opinion.  Thus, in light of the conflicting VA opinions 
regarding the etiology of the veteran's right ear hearing 
loss, the Board asked for another opinion in the May 2005 
remand.

In December 2005, the veteran underwent another VA 
audiological examination.  The veteran again reported he had 
noise exposure during service on the rifle range and in the 
engine room as well as post service noise exposure on 
construction sites and while hunting and operating a 
chainsaw.  The veteran contended that the military examiner 
messed with the hearing equipment so it looked like he and 
the other men in his unit had perfect hearing.  The veteran 
was found to have right ear speech discrimination of 96 
percent and bilateral sensorineural impairment.  After 
reviewing the veteran's claims file, the examiner opined that 
given the clear evidence of audiometric data indicating 
hearing within normal limits at discharge, it was not likely 
that the veteran's current hearing loss was related to 
military noise exposure.  The examiner added that the ENT 
physician's report which stated that the veteran's right 
hearing loss could be explained by the veteran's history of 
military noise exposure made no reference to reviewing the 
veteran's claims file and discharge audiogram, and therefore 
he might not have seen the evidence of the discharge 
audiogram documenting normal hearing bilaterally at 
discharge.  

As discussed above, in November 2001, M.R. opined that given 
the veteran's history of significant noise exposure while on 
active duty, his right ear hearing loss was at least as 
likely as not exacerbated by his noise exposure while in 
service.  Although the Board concedes that the veteran was 
exposed to noise while in service, the Board affords more 
probative weight to VA consultant T.N.D.'s November 2001 
opinion and the December 2005 VA examiner's opinion because 
both opinions were based on a thorough review of the 
veteran's claims file.  Provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

The Board notes that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this regard, all three medical opinions noted 
that the veteran had noise exposure both during service and 
after service.  However, only T.N.D. in November 2001 and the 
December 2005 examiner had the benefit of the claims file 
when rendering their opinions.  Both concluded, again after 
noting that the veteran had noise exposure during service, 
that based on the normal audiometric findings on the 
veteran's separation examination, the veteran's current right 
ear hearing loss was not likely related to his military 
service, to include noise exposure.  The Board finds that 
these opinions are consistent with the medical evidence of 
record.  Although Hensley indicated that the threshold for 
normal hearing is from zero to 20 decibels, and the veteran 
had two readings of 25 on his separation examination, the 
Board notes that both examiners referenced the separation 
examination and determined that the audiometric readings were 
within normal limits.  5 Vet. App. at 157.  As such, in this 
case, the veteran's right ear hearing scores at the time of 
separation from service in 1966 were found by two medical 
professionals to be within normal limits.  

Further , the Board notes that the first finding of right ear 
hearing loss for VA purposes was in 1996, approximately 30 
years after his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of right ear hearing , 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that right ear 
hearing loss had its onset in service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition).  Thus, in this 
case, the finding by the November 2001 and December 2005 VA 
examiners that the veteran had normal hearing in his right 
ear upon his separation from service in May 1966 combined 
with the 30 year gap between service and the first complaints 
of right ear hearing loss also support the conclusion that 
right ear hearing loss was not incurred in service.  Further, 
the veteran's own admission that he also had noise exposure 
from working on construction sites, hunting, etc. also weighs 
against his claim.

The Board acknowledges the veteran's ex-wife's statement 
dated in February 2001 as well as his contentions that he has 
suffered from hearing loss since service.  In accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and competent in this case, regardless of the 
lack of contemporaneous medical evidence.  However, the 
veteran's claim cannot be granted based upon the lack of 
medical nexus associating his current findings of right ear 
hearing loss to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, as discussed above, 
the evidence does not show a link to his service.  Although 
the veteran and his ex-wife might sincerely believe that his 
right ear hearing loss is related to his service, they, as 
laypeople, are not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have right ear 
hearing loss.  Although there was a medical opinion relating 
the veteran's right ear hearing loss to service, the more 
probative evidence of record, which was based on a complete 
review of the veteran's claims file, reflected that the 
veteran had right ear audiometric findings within the normal 
range upon separation from service, which weighed against a 
conclusion that right ear hearing loss began in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the veteran's right 
ear hearing loss manifested itself to a degree of 10 percent 
or more within one year from the date of his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, 
service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

2.  Left ear hearing loss

In its May 2005 remand, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for left ear hearing loss in order for the 
veteran to receive proper notice including the provisions of 
38 C.F.R. § 3.156(a) prior to its amendment effective in 
August 2001.  However, the veteran was again furnished the 
post amendment version of 38 C.F.R. § 3.156(a).  As such, a 
remand is necessary in order for the veteran to receive the 
proper notice.  Stegall, 11 Vet. App. 268.

Further, after the veteran's appeal was remanded, Kent v. 
Nicholson, 20 Vet. App. 1 (2006), was issued.  In this 
decision, the Court held that the VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board notes that the May 2005 is not in 
compliance with Kent.  20 Vet. App. 1.  The veteran must be 
furnished a notice letter that specifies the date of the last 
final denial, the reasons the claim was denied, and what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board notes 
that the veteran was originally denied service connection for 
bilateral hearing loss in an October 1996 RO decision because 
there was no record of bilateral hearing loss for VA purposes 
in service or a record of sensorineural hearing loss for VA 
purposes within one year of service separation.  As such, 
evidence addressing these elements is necessary to establish 
service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the veteran 
with a notice letter that complies with 
the provisions of Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this regard, the 
veteran must be furnished a notice letter 
that specifies the date of the last final 
denial, the reasons the claim was denied, 
and what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The Board notes that the 
veteran was originally denied service 
connection for bilateral hearing loss in 
an October 1996 RO decision because there 
was no record of bilateral hearing loss 
for VA purposes in service or a record of 
sensorineural hearing loss for VA purposes 
within one year of service separation.  As 
such, evidence addressing these elements 
is necessary to establish service 
connection for left ear hearing loss.  

2.  Additionally, the veteran must be 
provided with the provisions of 38 C.F.R. 
§ 3.156(a) that were in effect prior to 
the amendment in August 2001.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board must emphasize that this is the 
second remand for the provisions of 
38 C.F.R. § 3.156 (2001) prior to the 
amendment in August 2001.  The Board errs 
as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to the above, the RO should 
readjudicated the claim for left hearing 
loss on the basis of new and material 
evidence using the provisions of 38 C.F.R. 
§ 3.156 (2001), as the veteran filed his 
claim before August 29, 2001.  If the 
benefit sought is not granted, the veteran 
should be furnished with a SSOC and 
afforded an opportunity to respond before 
the case is returned toe the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


